
	
		I
		112th CONGRESS
		1st Session
		H. R. 2043
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Meeks introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Revised Statutes of the United States to
		  authorize vicarious liability in certain civil actions dealing with the
		  deprivation of rights.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of Civil Rights Act of
			 2011.
		2.Vicarious
			 liabilitySection 1979 of the
			 Revised Statutes (42 U.S.C. 1983) is amended by inserting after District
			 of Columbia, the following: whether directly or vicariously
			 through any employee or agent,.
		
